DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 02/17/2020.

Information Disclosure Statement
The information disclosure statements filed 02/17/2020 and 11/25/2021 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 02/17/2020 appears to be acceptable.

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
All the claims repeated recites “an engine”, this should be read as “gas turbine engine”, since “an engine” is a broad term and does not find support in 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Publication number 2014/0060072 A1 to BACKMAN et al. (BACKMAN).
Re: Claim 1: 
BACKMAN discloses:
 A method for starting an engine (See Fig.6: ¶0020- ¶0022: discloses a method of starting a turbine engine), comprising:
obtaining a cold-start request to start the engine in a first operating condition associated with a predetermined engine temperature range (See Fig. 6: ¶0020-¶0022: 
in response to obtaining the cold-start request, determining an amount of boost fuel to provide to the engine based on at least one second operating condition of the engine (See Fig. 6: ¶0020-¶0022: the fuel flow rates and therefore also the amounts of fuel 212 or 216 are predetermined and depending on the sensed temperature); and
starting the engine by supplementing a baseline fuel flow to the engine with the amount of boost fuel (See Fig. 6: ¶0020-¶0022: i.e. providing the fuel flow rate above the nominal one 214).

Re: Claim 2: 
BACKMAN discloses:
The method of claim 1, wherein obtaining the cold-start request comprises:
obtaining a request to start the engine (See Fig. 6: ¶0020: the predetermined temperature 106 corresponds to a temperature that delineates a cold start);
obtaining a temperature reading indicative of a temperature associated with the engine (See Fig. 6: ¶0020-¶0022: temperatures based on predetermined, below predetermined temperature reading is implied as temperature is determined as described in cited paragraphs);
comparing the temperature reading to the predetermined engine temperature range (See Fig. 6: ¶0020-¶0022: temperature 208); and
when the temperature reading is within the predetermined engine temperature range, modifying the request to produce the cold-start request (See Fig. 6: ¶0020-

Re: Claim 3: 
BACKMAN discloses:
The method of claim 2, wherein the temperature associated with the engine is a main oil temperature for the engine (See Fig. 6: ¶0018: that the preceding examples are merely illustrative and are not intended to be limiting of components and/or regions that may be employed to determine the thermal state of the gas turbine system 10).

Re: Claim 4: 
BACKMAN discloses:
 The method of claim 2, wherein the temperature associated with the engine is an inlet temperature for the engine (See Fig. 6: ¶0018: that the preceding examples are merely illustrative and are not intended to be limiting of components and/or regions that may be employed to determine the thermal state of the gas turbine system 10).


Re: Claim 5: 
BACKMAN discloses:
The method of claim 2, wherein the temperature associated with the engine is a fuel temperature for fuel provided to the engine (See Fig. 6: ¶0018: that the preceding examples are merely illustrative and are not intended to be limiting of components and/or regions that may be employed to determine the thermal state of the gas turbine system 10).

Re: Claim 10: 
BACKMAN discloses:
The method of claim 1, wherein the at least one second operating condition of the engine is selected from the group comprising ambient temperature, fuel temperature, main oil temperature, altitude, and airspeed (See Fig. 6: ¶0018: that the preceding examples are merely illustrative and are not intended to be limiting of components and/or regions that may be employed to determine the thermal state of the gas turbine system 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 20140060072 A1 to BACKMAN et al. (BACKMAN) in view of U.S Publication number 20180051635 to MANTOVANO et al. (MANTOVANO).
Re: Claim 11: 
BACKMAN discloses:
A system for starting an engine, comprising:
a processing unit (See Fig. 6: ¶0020-¶0022: control system as described in cited paragraphs and in figure 5, the controller is implied); for
obtaining a cold-start request to start the engine in a first operating condition associated with a predetermined engine temperature range (See Fig. 6: ¶0020-¶0022: determining whether the temperature of the at least one turbine system component is above or below a predetermined temperature 208 upon start request);
in response to obtaining the cold-start request, determining an amount of boost fuel to provide to the engine based on at least one second operating condition of the engine (See Fig. 6: ¶0020-¶0022: the fuel flow rates and therefore also the amounts of fuel 212 or 216 are predetermined and depending on the sensed temperature); and
starting the engine by supplementing a baseline fuel flow to the engine with the amount of boost fuel (See Fig. 6: ¶0020-¶0022: i.e. providing the fuel flow rate above the nominal one 214).
BACKMAN discloses all the limitations of claim 11, BACKMAN is silent regarding:
a non-transitory computer-readable medium having stored thereon instructions which are executable by the processing unit.
However, it is well known in the art that control systems operate based on stored instructions in a non-transitory memory of the controller and execute instructions for carrying out a method. Such a controller is explicitly taught by MANTOVANO. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ a controller to store the executable instruction to perform an engine start up method, which is beneficial to determine the engine operating conditions which may include ignition key position, engine speed, engine load, torque demand, throttle position, mass airflow rate, exhaust gas recirculation rate, cam position, ambient temperature, intake air charge temperature, engine coolant temperature, ambient humidity, crank case ventilation flow (MANTOVANO: ¶0047).

Re: Claim 12: 
BACKMAN modified by MANTOVANO discloses:
The system of claim 11, modified BACKMAN discloses all the limitations of claim 11, and wherein obtaining the cold-start request comprises:
obtaining a request to start the engine (BACKMAN: See Fig. 6: ¶0020: the predetermined temperature 106 corresponds to a temperature that delineates a cold start);
obtaining a temperature reading indicative of a temperature associated with the engine (BACKMAN: See Fig. 6: ¶0020-¶0022: temperatures based on predetermined, below predetermined temperature reading is implied as temperature is determined as described in cited paragraphs);
comparing the temperature reading to the predetermined engine temperature range (BACKMAN: See Fig. 6: ¶0020-¶0022: temperature 208); and
when the temperature reading is within the predetermined engine temperature range, modifying the request to produce the cold-start request (See Fig. 6: ¶0020-¶0022: the first flow rate 108 corresponds to a cold start, where the temperature of the at least one turbine system component is below the predetermined temperature 106. Conversely, the second flow rate 110 corresponds to a hot start, where the temperature of the at least one turbine system component is above the predetermined temperature 106, the first flow rate 108 is greater than the second flow rate 110, based on the above-described desirability to provide more liquid fuel during a cold firing attempt than during a hot firing attempt).
Re: Claim 13: 
BACKMAN modified by MANTOVANO discloses:
The system of claim 12, modified BACKMAN discloses all the limitations of claim 12, and wherein the temperature associated with the engine is a main oil temperature for the engine (BACKMAN: See Fig. 6: ¶0018: that the preceding examples are merely illustrative and are not intended to be limiting of components and/or regions that may be employed to determine the thermal state of the gas turbine system 10).

Re: Claim 14: 
BACKMAN modified by MANTOVANO discloses:
The system of claim 12, modified BACKMAN discloses all the limitations of claim 12, and wherein the temperature associated with the engine is an inlet temperature for the engine (BACKMAN: See Fig. 6: ¶0018: that the preceding examples are merely illustrative and are not intended to be limiting of components and/or regions that may be employed to determine the thermal state of the gas turbine system 10).

Re: Claim 15: 
BACKMAN modified by MANTOVANO discloses:
The system of claim 12, modified BACKMAN discloses all the limitations of claim 12, and wherein the temperature associated with the engine is a fuel temperature for fuel provided to the engine (BACKMAN: See Fig. 6: ¶0018: that the preceding examples are merely illustrative and are not intended to be limiting of components and/or regions that may be employed to determine the thermal state of the gas turbine system 10).

Re: Claim 19: 
BACKMAN modified by MANTOVANO discloses:
The system of claim 11, modified BACKMAN discloses all the limitations of claim 11, and wherein the at least one second operating condition of the engine is selected from the group comprising ambient temperature, fuel temperature, main oil temperature, altitude, and airspeed (See Fig. 6: ¶0018: that the preceding examples are merely illustrative and are not intended to be limiting of components and/or regions that may be employed to determine the thermal state of the gas turbine system 10).

Re: Claim 20: 
BACKMAN modified by MANTOVANO discloses:
A method for starting an engine, comprising:
obtaining a cold-start request to start the engine in a first operating condition associated with a predetermined engine temperature range (See Fig. 6: ¶0020: the predetermined temperature 106 corresponds to a temperature that delineates a cold start);
in response to obtaining the cold-start request, determining an amount of boost fuel to provide to the engine based on at least one second operating condition of the engine (See Fig. 6: ¶0020-¶0022: the fuel flow rates and therefore also the amounts of fuel 212 or 216 are predetermined and depending on the sensed temperature);
generating a signal to cause a baseline fuel flow to the engine to be supplemented with the amount of boost fuel (See Fig. 6: ¶0020-¶0023: i.e. providing the fuel flow rate above the nominal one 214); and
issuing the signal to effect starting of the engine (See Fig. 6: ¶0023: the method of starting a gas turbine system 200 includes determining a temperature of a turbine system component 220 and determining whether the temperature is within a first range, a second range or a third range 222, subsequently, liquid fuel is delivered to a combustor at a first fuel flow rate if the temperature is within the first range 224, a second fuel flow rate if the temperature is within the second range 226, and a third fuel flow rate if the temperature is within the third range 228 all the disclosed method is in response to temperature indications/signals).
Claim(s) 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 20140060072 A1 to BACKMAN et al. (BACKMAN) as applied to claim 1 above, and further in view of GB 2192670 A to CANTWELL (CANTWELL).
Re: Claim 6: 
BACKMAN discloses:
The method of claim 2, BACKMAN discloses all the limitations of claim 2, BACKMAN is silent regarding:
wherein the predetermined temperature range is a range of below-freezing temperatures.
However, CANTWELL teaches:
wherein the predetermined temperature range is a range of below-freezing temperatures (CANTWELL: See Fig.1: front page lines 1-5 in para 57: method automatically regulated by a start fuel regulator (24) which considers adverse factors such as “low ambient temperatures" and accommodate the adverse factors by supplying extra fuel during engine starting).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure BACKMAN to include the teachings of CANTWELL, because CANTWELL teaches that this configuration provides the benefit of manually operating a valve of the engine in adverse temperature conditions.

Re: Claim 9: 
BACKMAN discloses:
The method of claim 1, BACKMAN discloses all the limitations of claim 1, BACKMAN is silent regarding:
wherein the cold-start request is received from an operator of the engine via an input device
However, CANTWELL teaches:
wherein the cold-start request is received from an operator of the engine via an input device (See Fig.1: page 2 lines 46-52: discloses a manually actuatable “cold day enrich valve" (22) for supplying even more fuel during cold conditions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure BACKMAN to include the teachings of CANTWELL, because CANTWELL teaches that this configuration provides the benefit of manually operating a valve of the engine in adverse temperature conditions by augmenting the fuel flow.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 20140060072 A1 to BACKMAN et al. (BACKMAN) in view of U.S Publication number 20180051635 to MANTOVANO et al. (MANTOVANO) as applied to claim 11 above, and further in view of GB 2192670 A to CANTWELL (CANTWELL).

Re: Claim 12: 
BACKMAN modified by MANTOVANO discloses:
The system of claim 12, modified BACKMAN discloses all the limitations of claim 12, modified BACKMAN by is silent regarding:
wherein the predetermined temperature range is a range of below-freezing temperatures.
However, CANTWELL teaches:
wherein the predetermined temperature range is a range of below-freezing temperatures (CANTWELL: See Fig.1: front page lines 1-5 in para 57: method automatically regulated by a start fuel regulator (24) which considers adverse factors such as “low ambient temperatures" and accommodate the adverse factors by supplying extra fuel during engine starting).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure BACKMAN to include the teachings of CANTWELL, because CANTWELL teaches that this configuration provides the benefit of manually operating a valve of the engine in adverse temperature conditions.

Allowable Subject Matter and Prior Art

Claim (s) 7, 8, 17, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 20140060072 A1 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 7: “obtaining an indication of the engine being ignited; and responsive to obtaining the indication, halting the supplementing of the amount of boost fuel to the engine.” in combination with limitations of base claim and intervening claims.
Re: Claim 8: “obtaining an engine temperature reading; comparing the engine temperature reading to a predetermined engine temperature threshold; and wherein the generating and issuing of the subsequent signal is performed when the engine temperature is beyond the predetermined engine temperature threshold” in combination with limitations of base claim and intervening claims.
Re: Claim 17: “wherein the instructions are further executable for: obtaining an indication of the engine being ignited; and responsive to obtaining the indication, halting the supplementing of the amount of boost fuel to the engine.” in combination with limitations of base claim and intervening claims.
Re: Claim 18: “wherein receiving an indication of the engine being ignited comprises: obtaining an engine temperature reading; comparing the engine temperature reading to a predetermined engine temperature threshold; and wherein the generating and issuing of the subsequent signal is performed when the engine temperature is beyond the predetermined engine temperature threshold.” in combination with limitations of base claim and intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 17, 2022